Citation Nr: 1712152	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  06-22 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected atherosclerotic heart disease, coronary artery disease (heart disease), from February 11, 2005 to November 1, 2010. 
      
2.  Entitlement to a rating in excess of 30 percent for service-connected heart disease, from November 1, 2010 to July 2, 2013.

3.  Entitlement to a rating in excess of 60 percent for service-connected heart disease, from July 2, 2013.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a September 2005 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for heart disease, effective February 11, 2005.  A notice of disagreement (NOD) was received in September 2005.  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.  

During the pendency of the appeal, the agency of original jurisdiction (AOJ), in a January 2011 rating decision, awarded an increased rating of 30 percent for heart disease, effective November 1, 2010 (the date of a VA examination).  Subsequently, in a June 2015 rating decision the RO awarded an increased 60 percent rating for heart disease from July 2, 2013 (the date of a VA examination), but denied ratings in excess of 30 and 60 percent, respectively, prior to those dates (as reflected in the January 2011 and March 2016 supplemental SOCs).  

As the claim involves a request for a higher initial rating following the award of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Moreover, although the RO granted higher ratings during the pendency of the appeal for the Veteran's service-connected heart disease, inasmuch as higher ratings are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal pertaining to the evaluation of his heart disease as encompassing the three matters set forth on the title page (which reflect the staged ratings assigned).  See Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  From the February 11, 2005, effective date of the award of service connection for heart disease, to November 1, 2010, the Veteran's heart disease was manifested by greater than 7 metabolic equivalent units (METs) but was not manifested by  greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope with  continuous medication  required.

3.  From November 1, 2010 to July 2, 2013, the Veteran's heart disease was manifested by a workload of greater than 5 METs, and there was evidence of cardiac hypertrophy on electrocardiogram,  but was not manifested by  greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; 

4.  Since July 2, 2013, the Veteran's heart disease has been manifested by a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; and left ventricular function has been above 55 percent.    

5.  The schedular criteria are adequate to rate the service-connected heart disease under consideration, at all points pertinent to this appeal, and no claim of unemployability due to this disability has been raised.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected heart disease, from February 11, 2005 to November 1, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7005 (2016).

2.  The criteria for a rating in excess of 30 percent for service-connected heart disease, from November 1, 2010 to July 2, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7005 (2016).

3.  The criteria for a rating in excess of 60 percent for service-connected heart disease, from July 2, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Adequate notice was provided in connection with the claim for service connection, and the Veteran has appealed the AOJ's assignment of an initial rating following the award of service connection.  In such circumstances, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the August 2005 pre-rating  letter and the March 2006 VCAA notice letter provided general notice of how VA assigns ratings and effective dates, as well as the type of evidence that impacts those determinations, and the March 2006 SOC set forth the criteria for higher ratings(the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the Veteran August 2006 RO hearing, along with various written statements by the Veteran and his representative on his behalf.  The Board finds that no further action on these claims, prior to appellate consideration, is required.

As noted, the Veteran was afforded opportunity to present oral testimony before RO personnel.  During the August 2006 hearing, the DRO identified the issues on appeal, to include the matters decided herein.  Also, information was solicited regarding the Veteran's current symptoms and the existence of any outstanding medical records pertinent to the severity of his service-connected heart disease.  Although the DRO did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as the Board subsequently sought additional development of the claims in the December 2008 remand, and additional pertinent evidence was added to the record.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010)

In the December 2008 Board remand, the Board directed the AOJ to send the Veteran appropriate VCAA notice, obtain updated VA treatment records, obtain Social Security Administration records, and provide the Veteran with a VA examination.  The AOJ obtained updated VA treatments records and the Veteran was provided with an additional VCAA notice in August 2009.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  In August 2009, the AOJ also requested SSA records and received a negative response in that same month.  The Veteran was provided with an additional VA examination in November 2010.  Thus, as the requested development has been accomplished, to the extent possible, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As for the VA examination reports of record, notably, the AOJ arranged for the Veteran to undergo several VA examinations-in  September 2005, November 2010, and July 2013-to obtain information as to the nature and severity of his heart disease.  The reports of these examinations include the testing results and clinical findings needed to evaluate the disability, and such testing results and findings are supplemented by the extensive treatment records as well as the Veteran's statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination in connection with the claims herein decided has been met. 

Also, since the July 2013 VA examination, there is no lay or medical indication of an increase in severity of the disability under consideration, so as to warrant further VA examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  The medical evidence of record is sufficient for evaluation of the disability under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on the claim on appeal, at this juncture   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the appeal emanates from a request for higher rating following the award of service connection, evaluation of the medical evidence since the effective date of the award, and consideration of the appropriateness of staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.  Here, as the AOJ has already assigned staged ratings for the Veteran's heart disease, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is appropriate.

Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalent units (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (ECG), or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of  3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. §§ 4.104, Diagnostic Code 7005.
One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

On examination in September 2005, the examiner noted that the Veteran experienced symptoms of dyspnea, fatigue, angina, or syncope at 7.3 METs.  The pertinent diagnoses were atherosclerotic heart disease, coronary artery disease, multiple vessel disease, angina pectoris with METs 7.3, ejection fraction 60 percent; and hypertension, under control.  

A January 2001 VA treatment record notes the Veteran's angina was controlled. 

July 2006 to May 2009 VA treatment records reflects that the Veteran denied dizziness and fatigue.  

Pursuant to the Board's December 2008 remand, an additional VA examination was conducted in November 2010 in light of the Veteran's contention that his heart disease had worsened since the September 2005 VA examination.  On examination, the examiner noted that the Veteran experienced symptoms of left chest pain and dyspnea with moderate exertion, angina pectoris at 7 METs.  The impression was normal exercise stress test without electrocardiographic evidence of ischemia.  Left ventricle function showed an approximate ejection fraction of over 75 percent.  The examiner noted it was a normal study with no scintigraphic evidence of reversible perfusion changes to suggest the presence of myocardial ischemia for the heart rate obtained.  The examiner also noted atheromatous ectatic aorta and blunting of the costophrenic angles favoring pleural reactions with no acute cardiopulmonary abnormalities noted.  There was moderate concentric left ventricular hypertrophy noted.  The examiner noted that the Veteran retired in 2002.  The examiner indicated that the Veteran's effect on occupational activities included lack of stamina, weakness, fatigue, or pain.  

An April 2012 VA treatment record reflects that the Veteran visited the ER due to feeling dizzy and falling on the ground.  A computerized tomography (CT) scan showed no abnormalities and an electrocardiogram (EKG) showed atrial fibrillation.  Upon examination, the Veteran was hemodynamically stable and in no acute distress with head trauma.  The physician noted syncope with temporary loss of consciousness resulting from an acute reduction in cerebral blood flow.  The physician noted that there are multiple etiologies for syncope including vasovagal, orthostatic hypotension like hypovolemia, hypotensive drugs, neurogenic, diopathic; cardiovascular causes due to reduced cardiac output, dysrhythmias, cerebrovascular like transient ischemic attack, mechanical reduction of venous return, hypoglycemia, hyperventilation, hypoxia, anemia, seizure disorder, and others.  The physician also noted a history of choking prior syncope was most likely the cause of the Veteran's loss of consciousness.  The physician indicated that atrial fibrillation results in a CHADS score (clinical prediction rules for estimating the risk of stroke in patients with non-rheumatic atrial fibrillation) of 2 with 4 percent risk of stroke per year and CHADS Vasc of 4 with 4 percent risk of stroke per year.  The Veteran was put on anticoagulation with Warfarin and Lovenox until international normalized ratio of 2 to 3 was reached.

A follow-up April 2012 VA treatment record noted that neurocardiogenic is the most commonly diagnosed cause of syncope and related to good prognosis.  The physician noted that the Veteran had prior history of swallowing problems prior to the fall, which could explain the event.  Cardiac enzymes and the EKG were negative for acute myocardial infraction and no clinical indication of cardiac ischemia.  The physician noted no history of dyslipidemia and the Veteran was without carotid bruits on exam.  The physician noted several issues that could have caused the event including, carotid arteries artherotic disease (brain hypoperfusion), atrial fibrillation and sinus bradycardia with right bundle branch block, and hypoglycemia, but the physician noted that the Veteran did not have a history of hypoglycemic events.  Head and cervical CT were negative for any abnormalities.  

A June 2012 VA treatment records notes that the Veteran underwent an echocardiogram at that time, which revealed no supraventricular tachycardia, no significant pauses in the cardiac rhythm were seen, no premature ventricular contractions were recorded throughout the monitored period, no ventricular tachycardia was demonstrated during max heart rate, no AV, high degree, nor bundle branch blocks were observed during minimal heart rate.

A July 2012 VA treatment record reflects that the Veteran's ECG revealed normal left ventricular ejection with ejection fraction greater than or equal to 55 percent with no dilation.  Left ventricular diastolic function was considered normal and there were no regional wall motion abnormalities.  The right ventricular systolic function was also normal by tricuspid annular plane systolic excursion (TAPSE) with no significant valve decrease.  Doppler findings did not suggest pulmonary hypertension.  There was no aortic root sclerosis/calcification or pericardial effusion. 

The Veteran underwent an additional VA examination in July 2013.  He then reported that as a result of his heart disease, he experienced angina, dyspnea, and fatigue.  The Veteran reported his syncope attack that occurred in 2012, as noted above.  He denied any episodes of congestive heart failure.  Examination of the heart similarly failed to reveal any evidence of congestive heart failure.  Based on the Veteran's responses, the examiner noted that a METs testing was not required, and concluded that the Veteran's lowest level of activity at which the Veteran reports symptoms was greater than 3 to 5 METs.  With regard to the functional impact of his heart disability on his ability to work, the examiner noted the Veteran reported complaints of chest pain upon moderate efforts and decrease in stamina. 

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the heart disease from February 11, 2005 to November 1, 2010, is not warranted.  In this regard, the September 2005 VA examination report reflects the Veteran experienced dyspnea, fatigue, angina, or syncope at 7.3 METs and had an ejection fraction rate of 60 percent.  Further, the Veteran did not report, and the examiner did not note, any episodes of congestive heart failure.  VA cardiology treatment note dated in January 2006 revealed the Veteran's angina was controlled and the Veteran denied dizziness or fatigue from July 2006 to May 2009.  Moreover, the clinical evidence of record does not establish acute congestive heart failure, a workload of greater than 5 METs but not greater than 7 METs; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  There is no other probative evidence demonstrating that the criteria for a rating in excess of 10 percent were met at any time from February 11, 2005 to November 1, 2010.  See 38 C.F.R. § 4.104, DC 7005.

For the period from November 1, 2010 to July 2, 2013, the Board finds that a rating in excess of 30 percent for the heart disease is not warranted.  In this regard, the November 2010 VA examination report reflects the Veteran experienced symptoms of left chest pain and dyspnea with moderate exertion, angina pectoris at 7 METs and the accompanying echocardiogram estimated the ejection fraction to be over 75 percent.  There was also moderate concentric left ventricular hypertrophy noted.  However, the Veteran did not report, and the examiner did not note, any episodes of congestive heart failure.  VA cardiology treatment notes dated in June and July 2012 indicate that there was no evidence of myocardial infarction and the Veteran's ECG revealed normal left ventricular ejection with ejection fraction greater than or equal to 55 percent with no dilation.  Left ventricular diastolic function was considered normal and there were no regional wall motion abnormalities.  The right ventricular systolic function was also normal.  Moreover, the clinical evidence of record does not establish acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  There is no other probative evidence demonstrating that the criteria for a rating in excess of 30 percent were met at any time from November 1, 2010 to July 2, 2013.  See 38 C.F.R. § 4.104, DC 7005.

For the period since July 2, 2013, the Board finds that a rating in excess of 60 percent for the Veteran's heart disease is not warranted.  In this regard, the July 2013 VA examination report reflects the Veteran experienced symptoms of angina, dyspnea, and fatigue, and a syncope attack that occurred in 2012.  He denied any episodes of congestive heart failure.  Based on the Veteran's responses, the examiner noted that a METs testing was not required, and concluded that the Veteran's lowest level of activity at which the Veteran reports symptoms was greater than 3 to 5 METs.  Further, the Veteran did not report, and the examiner did not note, any episodes of congestive heart failure.  Moreover, the clinical evidence of record does not establish chronic congestive heart failure; or workload of 3 METs or less; or where left ventricular dysfunction with an ejection fraction of less than 30 percent.  There is no other probative evidence demonstrating that the criteria for a rating in excess of 60 percent have been met at any time since July 2, 2013.  38 C.F.R. § 4.104, DC 7005.

The Board has also considered the applicability of alternative diagnostic codes for evaluating the Veteran's heart disease, including those diagnostic codes for evaluating other cardiovascular disabilities.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000 to 7020.  However, the disability in question has not been shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's heart disease been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.32 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to the disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the heart disease. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) may be considered a component of a claim for higher rating when expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, however, there is no evidence or argument that the Veteran has been rendered unemployable solely due to his heart disease.  Although the Veteran filed a claim for a TDIU in August 2010 due to all of his service-connected disabilities, that claim was denied in an August 2013 rating decision, which the Veteran did not appeal.  Further, although VA examiners have noted some functional impact on the Veteran's ability to work due to his report of chest pain and fatigue, there is no medical indication that the heart disease rendered the Veteran unemployable.  Further, on November 2010 examination, the Veteran indicated that he retired, but did not identify his heart disease as the cause.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the heart disease under consideration has not been raised in connection with the current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that the record presents no basis for further staged rating of the Veteran's heart disease, pursuant to Fenderson, and that the claims for higher ratings at each stage must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for service-connected heart disease, from February 11, 2005 to November 1, 2010, is denied.

A rating in excess of 30 percent for service-connected heart disease, from November 1, 2010 to July 2, 2013, is denied.

A rating in excess of 60 percent for service-connected heart disease, from July 2, 2013, is denied.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


